Name: Council Regulation (EC) No 1168/96 of 25 June 1996 laying down for 1996 certain conservation and management measures for fishery resources in the Convention Area as defined in the Convention on Future Multilateral Cooperation in North-East Atlantic Fisheries
 Type: Regulation
 Subject Matter: fisheries;  world organisations
 Date Published: nan

 28. 6. 96 | EN I Official Journal of the European Communities No L 155/3 COUNCIL REGULATION (EC) No 1168/96 of 25 June 1996 laying down for 1996 certain conservation and management measures for fishery resources in die Convention Area as defined in the Convention on Future Multilateral Cooperation in North-East Atlantic Fisheries Whereas, in accordance with Article 8 of Regulation (EEC) No 3760/92, it falls to the Council to establish for each fishery or group of fisheries the total allowable catch (TAC) and the share available to the Community and to allocate the share available to the Community among the Member States; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for in Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy P), THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas the Community has signed the United Nations Convention on the Law of the Sea, which contains prin ­ ciples and rules relating to the conservation and manage ­ ment of the living resources within the exclusive economic zones of the coastal States and on the high seas; Whereas the Convention on Future Multilateral Coopera ­ tion in North-East Atlantic Fisheries, hereinafter referred to as the 'NEAFC Convention', was approved by the Council in Decision 81 /608/EEC of 13 July 1981 (2) and entered into force on 17 March 1982; Whereas the NEAFC Convention establishes a suitable framework for multilateral cooperation in the rational conservation and optimum utilization of the fishery resources of the Convention Area as defined therein; Whereas the North-East Atlantic Fisheries Commission adopted on 21 March 1996 as recommendation limiting the catches of redfish in the Convention Area for 1996; whereas it is appropriate that this recommendation be implemented by the Community, HAS ADOPTED THIS REGULATION: Article 1 In 1996, catches of redfish by Community fishing vessels shall be limited to the quotas set out in the Annex. All catches by Community fishing vessels of redfish before this Regulation is adopted shall be counted against the quotas set out in the Annex. Article 2 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 1996. For the Council The President M. PINTO (') OJ No L 389, 31 . 12. 1992, p. 1 . Regulation as amended by (3) OJ No L 261 , 20. 10. 1993, p. 1 . Regulation as last amended the 1994 Act of Accession. by Regulation (EC) No 2870/95 (OJ No L 301 , 14. 12. 1995, 0 OJ No L 227, 12. 8 . 1981 , p. 21 . p . 1 ). No L 155/4 EN Official Journal of the European Communities 28 . 6. 96 ANNEX Stock Member State 1 996 c|uotd Species Geographical area (tonnes) Redfish ICES XÃ V/XII/V (2) Belgium (Sebastes mentella, oceanic-type) ('] I Denmark l Germany 18 220 I Greece Spain 3 200 France 1 700 Ireland 4 Italy Luxembourg Netherlands 8 Portugal 3 824 United Kingdom 44 Austria Finland Sweden I Available for Member States I EC total 27 000 0 (') Fished with pelagic trawls, excluding discards but including the fish above as well as below the acoustic layer. 0 Community fishing waters and areas beyond fisheries jurisdiction of the other coastal States. (3) Includes a transfer of 4 000 tonnes from Denmark (on behalf of the Faroe Islands and Greenland).